DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such claim limitations are: “reception means”, “extraction means”, “setting means” as recited in claim 13. The limitations are interpreted as 
 This interpretation is not a rejection or objection of the claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


             Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of utterance processing without significantly more. The claims 1, 12 and 13 recite mental processes including receiving utterances from a speaker, a processing/task structure of processing units/tasks of the content of the speaker utterance, extracting documents related to the speaker utterance according to a mathematical operation of comparing similarity scores/values with a threshold, and setting a unit/task for document selection according to the similarity value, and corresponds to analyzing input speech, retrieving documents related to the input and setting a task from which a document is selected next or not.. These processes correspond to steps achievable by a human using a pen and paper to analyze related documents to determine words/vocabularies in the documents to add to a speech recognition model according to a threshold value. This judicial exception is not integrated into a practical application because the generically recited computer elements (apparatus, computer readable medium) do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a 
            The dependent claims 2-11 do not add significantly more that the abstract idea and are similarly rejected.

Allowable Subject Matter
Claims 1-13 are allowable over the prior art of record. The prior art fails to explicitly disclose the entirety of the combination of limitations recited in the independent claims.
Cho (US PGPUB 2018/0067920 A1) discloses a dictionary updating method that includes extracting based on a recognition result text obtained by a voice recognition engine performing a voice recognition processing using a word dictionary and a correction result text obtained by correcting at least a part of the recognition result text, candidates of words to be additionally registered in the word dictionary, but does not explicitly disclose the entirety of the combination of limitations recited in the independent claims..
           Asami Taichi (JP2015215390A) discloses a speech recognition dictionary update method for adding and updating words to a speech recognition dictionary used for 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUJIMI A ADESANYA whose telephone number is (571)270-3307.  The examiner can normally be reached on Monday-Friday 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/OLUJIMI A ADESANYA/Primary Examiner, Art Unit 2658